779 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LINCOLN CARTER, a/k/a ALPHONSO PROVENS, Plaintiff-Appellant,vs.CINCINNATI MAGAZINE CO.; STATE OF OHIO, Defendants-Appellees.
85-3423
United States Court of Appeals, Sixth Circuit.
10/24/85

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  ENGEL, KEITH and KRUPANSKY, Circuit Judges.


1
Upon sua sponte consideration,


2
The court notes that the cause is still pending before the district court for ruling on the report and recommendation of the United States Magistrate, and this court is without jurisdiction to review the matter in the absence of a final order;


3
It is therefore ORDERED that the appeal is hereby dismissed; Rule 9(d)(1), Rules of the Sixth Circuit.